Citation Nr: 1437259	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to May 1971.  He died in August 2004 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2011, the Board remanded the instant matters.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran.  A review of the documents in Virtual VA reveals an Informal Hearing Presentation submitted by the appellant's representative in July 2014.  The remaining documents in Virtual VA consist of various adjudicatory documents that were duplicative of those contained in the paper claims file or are irrelevant to the issues on appeal.  Finally, there are no documents located in VBMS at this time.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran died in August 2004, at the age of 56.  The cause of death was sepsis due to or as a consequence of an infection of the transjugular intrapertineal portosystemic shint, due to portal hypertension and due to secondary sclerosing cholangitis.  Renal failure and pancreatic cancer were listed as other significant conditions that contributed to his death but did not result in the underlying cause.

3.  At the time of the Veteran's death, he had not been awarded service connection for any disability.

4.  The Veteran's death was not proximately due to or the result of a service-connected disability, and a service-connected disability did not contribute substantially or materially to cause death and a malignant tumor did not manifest within one year of his service discharge.

5.  The Veteran served on active duty for over 90 days during a period of war; however, the evidence of record does not establish that the appellant meets the specific income and net worth requirements for nonservice-connected death pension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(29), 1503, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.152, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when adjudicating a claim for Dependency Indemnity Compensation (DIC), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.

In the present case, the VCAA duty to notify was satisfied by letters sent to the appellant in July 2006 and November 2012 that fully addressed the entire notice element.  The letters informed her of what evidence was required to substantiate her claims and of her and the VA's respective duties for obtaining evidence.   The appellant also received a letter conforming to Hupp standards in November 2012.

To fulfill the Dingess requirements, in November 2012, the RO provided the appellant with notice as to what type of information and evidence was needed to establish the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issues on appeal.
After the issuance of the post-rating November 2012 letter, and the opportunity for the appellant to respond, the February 2013 supplemental statement of the case (SSOC) reflects readjudication of the instant claims.  Hence, the appellant is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or a supplemental statement of the case (SSOC), is sufficient to cure a timing defect).  In addition, the appellant has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Additionally, VA has a duty to assist the appellant in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as obtaining an etiological opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and a VA opinion.  This opinion is based upon a factual history deemed accurate by the Board and provides a reasoned analysis with consideration of the appellant's contention that the Veteran's cause of death was the result of his in-service exposure to herbicides, a review of the clinical evidence and the facts of this specific case.  In the opinion of the Board, this VA opinion fully satisfies duty to obtain opinion in this case.  See generally 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 Fed. Cir. 2008).

Further, the Board's November 2011 remand directed that the appellant was to be instructed to complete Medical Expense and Improved Pension Eligibility Verification Reports in order to adjudicate her claim for nonservice-connected death pension benefits.  In addition, the Board directed that the appellant should be asked to provide the name(s) of all VA and non-VA providers that had treated the Veteran from January 2002 until August 2004.  In November 2012, the AOJ sent the appellant a letter requesting that she complete the Medical Expense and Improved Pension Eligibility Verification Reports as well as provide the names of the all VA and non-VA providers that had treated the Veteran from January 2002 to August 2004.  The appellant did not respond to this letter nor did she respond after the February 2014 SSOC indicated that responses to these requests had not been received.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R.        § 3.159(c)(1).  No further action is therefore required.

Further, the record indicates that the AOJ provided the appellant with appropriate notice, requested that she complete Medical Expense and Improved Pension Eligibility Verification Reports, requested that she identify all VA and non-VA providers that had treated the Veteran from January 2002 to August 2004 and obtained an etiological opinion.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The appellant has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected.

II.  Service Connection for the Cause of the Veteran's Death

The Veteran died in August 2004, at the age of 56.  The cause of death was sepsis due to or as a consequence of an infection of the transjugular intrapertineal portosystemic shint, due to portal hypertension and due to secondary sclerosing cholangitis.  Renal failure and pancreatic cancer were listed as other significant conditions that contributed to his death but did not result in the underlying cause.

The appellant seeks DIC benefits through a claim to establish service connection for the Veteran's death.  She contends that the Veteran's service in Vietnam, and his exposure to herbicide sprays, resulted in the development of various disabilities that resulted in his death.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).
In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  See 38 C.F.R. § 3.312.  The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.   38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).   For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).   In the instant case, the record reflects that the Veteran served in the Republic of Vietnam from July 1970 to May 1971.  Therefore, he is presumed to have been exposed to herbicides coincident to such service.

The diseases presumptively associated with herbicide exposure include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

The Board notes that pancreatic cancer is not a disease subject to the Agent Orange presumption.  38 C.F.R. § 3.309(e); see also Notice: Health Outcomes Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81332, 81333 (Dec. 27, 2010) (noting that pancreatic cancer was categorized under certain other health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure exists).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's service treatment records were negative for any complaints, treatments, or diagnoses referable to pancreatic cancer.  In this regard, the November 1968 service discharge examination found the Veteran's abdomen to be normal.

Post-service treatment records indicated that the Veteran was diagnosed with a localized adenocarcinoma at the head of the pancreas with obstructive jaundice in May 1997 and that he subsequently underwent multiple procedures to treat this condition.  A November 2008 treatment summary from Dr. J. F., a private hepatologist, indicated that she had treated the Veteran for several years and that his death was a complication of pancreatic cancer and the surgery used to treat it.  An August 2005 treatment summary from the Mayo Clinic indicates that the Veteran had been enrolled in a clinical study investigating the extent of surgery and its effect on the cure rate for pancreatic cancer and indicated that the operation had been successful in controlling the Veteran's pancreatic cancer; the Board notes that this document had been altered prior to submission as the name and contact information of its author had been redacted.

A VA etiological opinion was obtained in October 2012.  Following a review of the Veteran's claims file, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's pancreatic cancer was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that although Agent Orange (dioxin) exposure had been associated with a higher incidence of certain cancers (B-cell lymphomas, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, respiratory cancers and soft tissue sarcomas), pancreatic cancer was not among the cancers linked to such exposure.  The examiner further reasoned that there was no medical evidence contained in the claims folder or elsewhere that would support the appellant's assertions that the Veteran's pancreatic cancer was caused by or the result of his exposure to chemical dioxins while on active duty.  Moreover, the examiner opined that the conditions listed on the Veteran's death certificate were related to pancreatic cancer rather than Agent Orange exposure and portal hypertension was elevated pressure in the portal vein system rather than the system arterial system as seen with system hypertension.  The examiner continued that, in this case, such was due to sclerosing cholangitis and was not related to or caused by ischemic heart disease.

In this case, the appellant does not allege, nor does the record reflect, that the Veteran first manifested pancreatic cancer during service, that such disorder is otherwise related to service on a direct basis, or that a malignant tumor manifested within one year of his service discharge.  In this regard, the Veteran's service treatment records are silent for any complaints, treatments, or diagnoses referable to pancreatic cancer.  The November 1968 service discharge examination found the Veteran's abdomen to be normal.

In addition, the evidence does not show, nor does the appellant allege, that the Veteran continuously manifested symptoms related to his pancreatic cancer after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   Furthermore, the clinical evidence of record reflects that the Veteran was first diagnosed with pancreatic cancer in 1997, as referenced in an March 1998 private treatment summary.

Moreover, based on the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  While the evidence of record shows that the Veteran served in Vietnam and that his death was the result of complications related to pancreatic cancer, the probative evidence of record demonstrates that this pancreatic cancer was not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's pancreatic cancer was less likely than not related to his service as pancreatic cancer has not been linked to Agent Orange exposure and there is no other evidence to suggest such a relationship.  In addition, the VA examiner determined that the Veteran's portal hypertension was not related to or caused by ischemic heart disease.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board has also considered the appellant's contention that the Veteran's death was caused by his active service and the contentions of the Veteran (as reflected in the September 1998 statement and the internally dated October 1998 statement submitted in May 2008) that his pancreatic cancer was the result of his in-service herbicide exposure.   However, as a lay person, neither the appellant nor the Veteran is competent to offer an opinion regarding a diagnosis of pancreatic cancer or its relation to service.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be addressed competently by lay evidence, and the appellant's own opinion is not probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg, the claimant is not competent to provide evidence as to more complex medical questions).

The Board notes that, in May 2006, the appellant submitted several newspaper articles on herbicides and the possible causes of pancreatic cancer.  Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  The submitted articles provide only general information on herbicide exposure and pancreatic cancer.   In this regard, the Board notes that treatise or article evidence must "not simply provide speculative generic statements not relevant to the veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, such evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).   Therefore, as such article or treatise evidence provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, they are not relevant as to whether the Veteran's death was caused by exposure to herbicides during service and, therefore, are afforded no probative weight.

For all the foregoing reasons, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Nonservice-Connected Death Pension Benefits 

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets the specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

As noted above, the Veteran served on active duty from July 1969 to May 1971, which was for more than 90 days during the Vietnam War.  See 38 U.S.C.A.           § 101(29).  The length and nature of the Veteran's service therefore satisfies the requirements for the award of a nonservice-connected pension.

However, the Board finds the evidence of record does not establish that the appellant meets the specific income and net worth requirements because there is insufficient information of record to decide the claim.  As noted above, the appellant was directed to complete and submit the Improved Pension Eligibility Verification Report (VA Form 21-0518) and a Medical Expense Report (VA Form 21-8416) by the AOJ in November 2012.  The appellant did not respond to this letter.  Therefore, as the evidence of record does not show the appellant's income, nor was such specific information provided by the appellant, in order for VA to determine whether she meets the specific income and net worth requirements under 38 U.S.C.A. § 1541, her claim for nonservice-connected death pension benefits must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


